Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


















EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The abstract of the application has been amended as follows: 


ABSTRACT 
	A lens assembly is separated into a first lens module including at least one lens element and a second lens module including at least one other lens element during alignment of its lens elements. Coarse alignment is conducted by aligning an optical axis of at least one lens element within the first lens module with an optical axis of at least one lens element within the second lens module. For conducting fine alignment, an image sensor views a test chart with while the first and second lens modules are positioned between the test chart and the image sensor. Image quality indices are obtained from the image sensor of the test chart at different relative alignments between the first and second lens modules, before the first lens module is fixed to the second lens module at a relative alignment therebetween where the image 
quality indices are optimized.


Information Disclosure Statement
The information disclosure statement filed on 05/13/2020 has been entered and considered by the examiner.
Drawings
The drawings filed on 05/13/2020, has been accepted for examination.  
Allowable Subject Matter
Claims 1-17 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious conducting fine alignment between the first and second lens modules by obtaining image quality indices from the image sensor of the test chart at different relative alignments between the first and second lens modules, in combination with the rest of the limitations of the claim. Claims 2-17 are allowable by virtue of their dependency. 
The closes prior art reference of Heinisch et al. (2012/0133924 A1) discloses a method measures the positions of centres of curvature of optical surfaces of a multi-lens optical system. 
However, Heinisch fail to disclose, teach or suggest viewing a test chart with an image sensor while the first and second lens modules are positioned between the test chart and the image sensor; and conducting fine alignment between the first and second lens modules by obtaining image quality indices from the image sensor of the test chart at different relative alignments between the first and second lens modules, as claimed and as specified in the present application specification. 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for aligning multiple lens elements comprised in a lens assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886